Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   August 11, 2016

The Court of Appeals hereby passes the following order:

A16A0836. YOUNG v. CENTRAL TRANSPORT, et al.
A16A1538. YOUNG v. CENTRAL TRANSPORT, et al.

      The above-referenced appeals were docketed after this Court granted
Discretionary Applications A16D0020 and A16D0141. Upon consideration of the
parties’ briefs and the entire record, we find that the discretionary applications were
improvidently granted. Accordingly, we hereby DISMISS both Case No. A16A0836
and Case No. A16A1538.

                                        Court of Appeals of the State of Georgia
                                                                             08/11/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.